DETAILED ACTION
1.	Claims 1-8, as originally filed on 03/08/2021, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/08/2021 has been considered by the examiner. An initialed copy is attached.

Claim Objections
4.	Claim 7 is objected to because of the following informalities:  Claim 7 labels the formula as both “Chemical formula 1” and “Structural formula (1)”. Please pick one and delete the other. Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). -- The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6.	Claims 1-2, 4-5, 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 & 8-9 of copending Application No. 16/609,984 (reference application; hereinafter App. ‘984, amended claims filed on 11/15/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim fine cellulose fibers substituted with a functional group represented by the same structural formula and substituted with a carbamate group (see instant claims 7-8 and App. ‘984 claims 6 & 8) and a method microfibers” in the instant case compared to “fine cellulose fibers” in App. ‘984, plus a required amount of additive (B) in App. ‘984. However, a slight difference in terms when no specific fiber sizes are recited or an amount when there’s no evidence of unexpected results shows that the two applications are obvious variations. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


7.	Claims 1, 4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10,975,518 B2 (hereinafter US Pat. ‘518). Although the claims at issue are not identical, they are not patentably distinct from each other because both documents claim a method for manufacturing cellulose microfibers comprising adding (A) a phosphorous acid or a metal phosphite and (B) a urea or a urea derivative to cellulose fibers, then heating, washing and fibrillating the cellulose fibers (see instant claims 1 & 4 and claims 1-5 & 9 of Pat. ‘518) and cellulose microfibers having hydroxy groups substituted with a functional group represented by the same structural formula to introduce an ester of phosphorous acid and the same “degree of substitution” (see instant claim 7 and Pat. ‘518 claims 6-7).
Differences between the two documents include additionally requiring a “B-type viscosity” property in the method of instant claim 1 and a “carbamate” introduced to a .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 5 are indefinite for failing to specify what the solvent or material makes up the “dispersion” solvent when measuring the B-type viscosity [claim 1] or transparency [claim 5]. It is suggested that “aqueous dispersion” be specified in the claims as described in the present specification at para. [0031]. 
In claim 7, line 9, the description of “α” is incomplete because it recites “none” as an option. The phrase “not present” would more accurately describe this embodiment.
Claims 2-4, 6, 8 are also rejected as indefinite for failing to overcome the deficiencies of a rejected base claim. Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US 2016/0115249 A1; hereinafter ‘Noguchi’), in view of Kishida et al. (US 2015/0122430 A1; hereinafter ‘Kishida’). Both documents are cited on the IDS.
	As to independent claim 1, Noguchi teaches a method for manufacturing cellulose microfibers comprising: adding an additive (A) having phosphoric acid groups and an additive (B) consisting of at least one of urea and a urea derivative to cellulose fibers (see para. 0038-0041, 0051); heating and washing (see para. 0055-0058, 0039, Example 1 in para. 0091-0095); and fibrillating the cellulose fibers to obtain cellulose microfibers (see para. 0066-0068, 0071).
	Noguchi fails to disclose [1] that the additive (A) having phosphoric acid groups consists of at least one of a phosphorous acid and a metal phosphite and [2] that the B-type viscosity when the concentration of cellulose microfibers is 1% by mass (w/w) 
	As to difference [1], Kishida, in analogous art of fine cellulose fibers (see para. 0019-0021, 0039), teaches that a known additive compound having phosphoric acid-derived groups is phosphorous acid (see para. 0023).
Therefore, in view of the teaching of Kishida, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Noguchi by incorporating the phosphorous acid additive taught by Kishida to arrive at the claimed invention because Noguchi discloses adding compounds having a phosphoric acid group to act on a raw fiber material containing cellulose (see Noguchi para. 0038, 0047). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed phosphorous acid or metal phosphite for the claimed method with a reasonable expectation of success for improving fibrillating efficiency by introducing phosphoric acid groups into the fiber material (see Kishida para. 0023), and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
As to difference [2], given that the cellulose microfibers taught by Noguchi and Kishida are manufactured by the same method steps and the same additives (A) and (B), a person having ordinary skill in the art would reasonably expect the cellulose microfibers taught by the prior art to have the claimed B-type viscosity at the specified measurement condition. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
As to claim 3, Noguchi and Kishida teach the method according to claim 1, wherein the axial ratio (fiber length/fiber width) of the cellulose microfibers is 3 to 1,000,000 by the fibrillation (see Noguchi para. 0034: the axis ratio of fine cellulose fiber is preferably in the range of 100 to 10,000; see also Kishida para. 0021, 0044). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claim 4, Noguchi and Kishida teach the method according to claim 1, wherein the heating is performed at 100 to 210°C (see Noguchi para. 0055).
As to claim 5, Noguchi and Kishida teach the method according to claim 1 and a method for producing a phosphorylated fine cellulose fiber showing superior transparency (see Noguchi para. 0011-0012, 0121; para. 0108 & Fig. 5: haze of fibrillation liquor, lower haze value means higher transparency; para. 0109: total light transmission is an index of transparency of fine cellulose fiber-containing slurry), but fail to explicitly recite a transparency of “40.0% or more” at the claim specified condition. However, given that the cellulose microfibers taught by Noguchi and Kishida are manufactured by the same method steps and the same additives (A) and (B), a person having ordinary skill in the art would reasonably expect the cellulose microfibers taught by the prior art to have the claimed transparency. See MPEP 2112.01 II. 
11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2016/0115249 A1) and Kishida (US 2015/0122430 A1’), as applied to claim 1 above, further in view of Valta et al. (US 2005/0054848 A1; hereinafter “Valta”).
Noguchi and Kishida teach the method of claim 1 as described above, but fail to explicitly disclose a carbamate introduced to a part of hydroxy groups of the cellulose fibers until a degree of substitution ranges from 0.01 to 0.50.
	However, Valta, in analogous art of manufacturing cellulose fibers, teaches introducing a carbamate to a part of hydroxy groups of the cellulose fibers
 (see para. 0008-0009; claims 1 and 4; para. 0045 and Table 2). Valta also teaches that cellulose carbamate is alkali soluble at a substitution degree of 0.2 to 0.3 (see para. 0008; note that this falls within the claimed range). See MPEP 2144.05.
	Therefore, in view of the teaching of Valta, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method for manufacturing cellulose microfibers taught by Noguchi and Kishida by incorporating the carbamate groups at the degree of substitution taught by Valta to arrive at the claimed invention because Noguchi discloses that it is well known to subject raw material fibers to a chemical treatment as a pretreatment (e.g. introduction of hydrophilic functional groups into hydroxy groups on the surface of cellulose) in addition to the mechanical treatment (see Noguchi para. 0005) and Kishida suggests introducing functional substituents (e.g. amino groups) into a fiber material to obtain substituent-introduced fibers (see Kishida para. 0013-0022, 0034). Thus, a person of ordinary skill in the art would be motivated to select carbamate as functional groups to be introduced into hydroxy groups of the cellulose fibers with a reasonable expectation .


12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2016/0115249 A1) and Kishida (US 2015/0122430 A1), as applied to claim 1 above, further in view of Lee et al. (US 2011/0196139 A1; hereinafter Lee”).
Noguchi and Kishida teach the method of claim 1 as described above, but fail to explicitly disclose that the additive (A) consists of sodium hydrogen phosphite.
However, Lee, in analogous art of cellulose fibers and methods for preparing a cellulose phosphite compound (see para. 0003 & 0010-0015), teaches an ionic liquid used as a phosphorylation reagent synthesized by reacting a halide compound of the amine-based cation represented by Chemical Formula 1 [e.g. a urea or urea derivative as one option for Formula (1a) in para. 0019-0020] with an alkali metal salt compound of the phosphite-based anion represented by Chemical Formula 2 [e.g. hydrogen phosphate as one option for Formula 2 in para. 0021-0022; sodium is an “alkali metal” on the Periodic Table]. See Lee para. 0023-0027, 0030: the preparation of a cellulose phosphite compound is accomplished via a phosphorylation reaction whereby some of the hydroxyl group of glucose unit of the cellulose is substituted with a phosphite ion, for example 0.25 to 1.3 phosphite substitution on average per glucose unit of the cellulose. 
Therefore, in view of the teaching of Lee, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Noguchi and Kishida by selecting “sodium hydrogen phosphite” as additive (A) as taught by Lee to arrive at the claimed invention because Noguchi suggests allowing a phosphoric acid group or/and a salt thereof to act on a cellulose fiber raw material in the presence of urea (see Noguchi para. 0012). Lee discloses that, by using his specific ionic liquid as a phosphorylation reagent and also as a reaction solvent, instead of an acid-based phosphorous compound, his preparation method is more environment-friendly than conventional methods (see Lee para. 0013). See also MPEP 2141 III: KSR rationales (B) and/or (C). Thus, a person of ordinary skill in the art would be motivated to select sodium hydrogen phosphite as additive (A) with a reasonable expectation of success for providing cellulose phosphite compounds with good solubility in water and optimized properties for industrial use (see Lee para. 0015, 0041) and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results. Emphasis above was added by the Examiner.


13.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oji Holdings Corporation (JP 2013-127141 A; cited on Applicant’s IDS, hereinafter referred to as “Oji”), further in view of Valta (US 2005/0054848 A1). Citations to Oji in this Office Action are to its English text translation provided by Applicant.
As to independent claim 7, Oji teaches cellulose microfibers wherein a fiber width is 1 to 1000 nm (see Oji para. 0016), and a part of hydroxyl groups of cellulose fibers is (reproduced below left) to introduce an ester of phosphorous acid: 

    PNG
    media_image1.png
    154
    244
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    170
    398
    media_image2.png
    Greyscale

wherein α is any of none, R and NHR; R is any of a hydrogen atom, a saturated-linear hydrocarbon group, a saturated-branched hydrocarbon group, etc.; and β is a cation consisting of an organic substance or an inorganic substance (see Oji para. 0007-0008, 0015, 0021, 0027; the chemical structure is drawn in the original Japan publication and reproduced above right).
	Oji fails to disclose introducing a carbamate to a part of hydroxy groups of the cellulose fibers until a degree of substitution ranges from 0.01 to 0.50.
	However, Valta, in analogous art of manufacturing cellulose fibers, teaches introducing a carbamate to a part of hydroxy groups of the cellulose fibers
 (see para. 0008-0009; claims 1 and 4; para. 0045 and Table 2). Valta also teaches that cellulose carbamate is alkali soluble at a substitution degree of 0.2 to 0.3 (see para. 0008; note that this falls within the claimed range). See MPEP 2144.05.
	Therefore, in view of the teaching of Valta, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cellulose microfibers taught by Oji by incorporating the carbamate groups at the degree of substitution taught by Valta to arrive at the claimed invention because Oji suggests that a part of hydroxyl groups of cellulose constituting the fiber are substituted 
	As to claim 8, Oji and Valta teach the cellulose microfibers according to claim 7, wherein the β is sodium ion, and sodium salt of a phosphorous ester is introduced (see para. 0014, 0027: a sodium salt of phosphoric acid is preferred).


Examiner’s Note
14.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 12, 2022